DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In the Claims, please amend Claim 24, fourth paragraph to recite:
“a particle separator for separating second particulate catalyst from the reactor effluent to recover a hydrocarbon effluent stream comprising hydrocarbons and the first particles and the catalyst stream comprising second particulate catalyst [[.]],”  

Response to Amendment
	This action is response to correspondence filed on 01/21/2022.
Claims 1-6, 8-12, 14-28 are pending. Claim 6, 8, 11 and 24 are amended. Claims 7 and 13 are canceled. 
	The previous rejection of claim 6, 11-12 and 14-28 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant remarks and amendment.
	The previous objections to claims 24-28 are withdrawn, necessitated by the Examiner amendment. 
Allowable Subject Matter
Claims 1-6, 8-12 and 14-28 are allowed.

separating an effluent from a moving bed reactor, the effluent being at a reactor outlet temperature and comprising a reaction product, a first particulate catalyst, and a second particulate catalyst, wherein the first particulate catalyst has a smaller average particle size and/or is less dense than the second particulate catalyst, to recover a first stream comprising the reaction product and the first particulate catalyst and a second stream comprising the second particulate catalyst(see abstract) ; 
admixing the second stream comprising the second particulate catalyst with a regenerated catalyst stream, the regenerated catalyst stream comprising first particulate catalyst and second particulate catalyst at an elevated temperature, wherein the admixing produces a mixed catalyst at a temperature intermediate the elevated temperature and the reactor outlet temperature (see paragraph 0064-0065);
 contacting, in the moving bed reactor, the mixed catalyst and a light naphtha feedstock to react hydrocarbons therein (see paragraph 0148), 
recovering from the moving bed reactor the effluent comprising the reaction product, the first particulate catalyst, and the second particulate catalyst.
However, the closest prior art Chen does not teach or suggest to one with ordinary skill in the art, the process steps of allowing the endothermic reaction to reduce the temperature of the mixed catalyst to a second intermediate temperature; subsequently contacting, in the moving bed reactor, the mixed catalyst at the second intermediate temperature and a heavy naphtha feedstock to react hydrocarbons therein.
With respect to claims 6, Chen discloses a substantial portion of the applicant invention, however, the claim has been amended to include a mixing device comprising a standpipe comprising: a first inlet to receive the second stream from the separator; a second inlet to 
With respect to claims 8-10, the closest prior art Chen discloses a substantial portion of the applicant invention, however does not teach or suggest to one with ordinary skill in the art to modify the apparatus with a first catalyst distributor disposed in a lower portion of the moving bed reactor, the catalyst distributor configured to receive the second stream from the separator and to disperse the second catalyst contained in the second stream into the moving bed reactor; a second catalyst distributor disposed proximate the first catalyst distributor configured to receive the catalyst stream from the catalyst regenerator and to disperse the first and second catalysts contained in the catalyst stream into the moving bed reactor and into contact with the second catalyst from the first catalyst distributor.
With respect to claims 11-12 and 14-23, after reconsideration of the record, Examiner finds applicant remarks page 10, to be persuasive.
Remarks:
Chen recites that the separated catalyst is returned to the reactor vessel. Chen further illustrates that the separated catalyst in flow line 49 is returned to an upper portion of the reactor. Chen, however, does not teach or suggest the improvement in the process that may be achieved by first mixing the catalyst to provide a uniform catalyst temperature before contacting of the catalyst with the hydrocarbon feed. 
Further, as described at [0048] of the present specification, Absent the intimate contact and reduction of the temperature of the regenerated catalyst, contact with the light naphtha may result in excessive cracking or other reactions, producing undesirable light gases, such as hydrogen and methane, for example. Further, it is possible that the catalyst temperature may remain higher than desired for contact with the heavy naphtha feedstock, again resulting in decreased reactor performance. However, with the uniform intermediate temperatures that are achievable via the embodiment of claim 11, both the light naphtha and heavy naphtha may be 
Examiner notes, the applicant claims an improvement to the process by the explicit inclusion of the premixing step, as disclosed above, furthermore Chen fails to suggest or teach the explicit premixing step, as claimed. 
Thus, after reconsideration of the record, the Examiner finds the claimed invention to be patentable over the prior art. 
With respect to claims 24-28, Chen discloses a substantial portion the claimed system, however does not teach or suggest to one with ordinary skill in the art to modify the system with the claimed mixing zone, comprising a first inlet, a second inlet and an outlet configured to supply a mixture from the first and second inlet. 
Therefore, it is the Examiner position that the claimed inventions are patentable over the prior art. 
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JUAN C VALENCIA/           Examiner, Art Unit 1771                                                                                                                                                                                             

/Randy Boyer/
Primary Examiner, Art Unit 1771